 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARRISON THOMAS FICKENWORTH,                        1:20-cv-00123-JDP (HC)

12                       Petitioner,
                                                          ORDER TRANSFERRING CASE TO THE
13           v.                                           SACRAMENTO DIVISION OF THE
                                                          EASTERN DISTRICT OF CALIFORNIA
14    CHRISTIAN PFIEFFER,
                                                          ECF No. 1
15                       Respondent.
16

17

18          Petitioner Garrison Thomas Fickenworth, a state prisoner proceeding without counsel,

19   petitioned for a writ of habeas corpus action pursuant to 28 U.S.C. § 2254. ECF No. 1. The

20   petitioner is challenging a conviction from Sacramento County, which is part of the Sacramento
21   Division of the United States District Court for the Eastern District of California. Petitioner is
22   currently incarcerated in Kern County, which is part of the Fresno Division of this court. Under
23   28 U.S.C. § 2241(d), venue is proper in the judicial district where the petitioner was convicted or
24   the judicial district where petitioner is incarcerated. Therefore, both the Sacramento and Fresno
25   divisions have concurrent jurisdiction. See § 2241(d). However, because petitioner is attacking
26   the validity of his Sacramento conviction, we will transfer this case to the Sacramento division for
27   the ease and convenience of the parties and the court. See id.
28          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the
                                                       1
 1   appropriate court may, on the court’s own motion, be transferred to the appropriate court.

 2   Therefore, this action will be transferred to the Sacramento Division.
 3   Order
 4            1. This action is transferred to the United States District Court for the Eastern District of
 5            California sitting in Sacramento; and
 6            2. All future filings shall reference the new Sacramento case number assigned and shall
 7            be filed at:
                                     United States District Court
 8                                   Eastern District of California
                                     501 “I” Street, Suite 4-200
 9                                   Sacramento, CA 95814
10
     IT IS SO ORDERED.
11

12   Dated:      January 25, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15   No. 206.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
